DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 07/06/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-11 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 and  09/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Claim Objections
Claims 1, 9, 10 and 11 are objected to because of the following informalities:  It appears there is a typographical error with the word “stategies”, and it should be read properly as “strategies”.  
Accordingly, appropriate correction and/or clarification are earnestly solicited.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9 are directed toward a method, i.e. a process. Claim 10 is directed toward a non-transitory machine-readable memory. Claim 11 is directed toward a device. Therefore, all claims are within at least one of the four statutory categories.
Claim 1 and 9 are directed to the abstract idea of a mathematical concept for producing a strategy for an agent so that a specifiable goal is reached when the agent performs actions based on the strategy, depending on a respective situation. The limitations are directed to the abstract idea of a mathematical concept as follows:
… repeatedly executing a loop including the steps: producing a plurality of further strategies as a function of the strategy; applying the plurality of the further strategies for a respective at least one episode having the episode length … (a mathematical calculation based on data is a mathematical concept. Furthermore, Examiner notes the language “for producing a strategy for an agent …” is intended use and therefore given no patentable weight).
 ascertaining, for each of the further strategies, a respective cumulative reward which is obtained when applying the respective further strategy; updating the strategy as a function of a specifiable number of the further strategies that obtained the greatest respective cumulative reward … using a trained neural network for providing an action corresponding to the produced strategy as a function of a current state of the agent and/or a current state of an environment of the agent provided to the neural network… (e.g. Updating a function can be as simple as adding an integer to said function, which is a mathematical calculation and/or formula. Furthermore, Examiner notes the language “for providing an action... “is intended use and therefore given no patentable weight.) 
This judicial exception is not integrated into a practical application.  Wherein the episode length is increased and Initializing the strategy and an episode length, together with repeatedly execute a loop is considered to be insignificant data gathering of necessary inputs for the mathematical concept described above.  Therefore, this limitation merely adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05 (g)).
Additionally, the additional element of using a trained neural network (i.e. a general-purpose computer as described in [0005 and 0017] or a processor as described in [0024] of the specification) amounts to no more than to apply the exception to a generic computer component.  Mere instructions to apply an exception to a generic computer component cannot provide an inventive concept (See MPEP 2106.05).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the above reasons.
Regarding claims 2-8, the claims specify and/or further limits similar to the previously addressed abstract idea above and do not recite additional elements that present a practical application not amount to “significantly more for similar reasons above.
Regarding claims 10 and 11, these claims recite analogous language to claim 1 above, and is therefore rejected under the same premise. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, claim 10 is directed to a non-transitory machine-readable memory element. However, the disclosure is completely devoid of any proper support for this claimed element. The disclosure merely discloses the term “computer program” to carry-out the claimed methods, but it is lacking proper support for the “non-transitory” part. It is noted that the term “computer program” as stated in the disclosure can interpreted as software per se, hence the invention as disclosed in the specification is not statutory.
Accordingly, appropriate correction and/or clarification are earnestly solicited.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1). - Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case:
1-a) Claim 8 recites the limitation "wherein the current state of the agent…" in line 1-2. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 8 depends on claim 1, but claim 1 is completely devoid about any step determining or calculating the “a state of the agent”. 
Accordingly, appropriate correction and/or clarification are earnestly solicited.
1-b) Claim 11 is unclear and indefinite because the claim is directed to a “Device” (e.g. an apparatus claim), Examiner cannot ascertain the category of the claim, whether the claim is an apparatus claim or a method/process claim. Again, the claim is completely devoid of any structural component of the claimed “device”, hence the claim does not follow the USPTO guidelines. The claim is merely reciting the “device” and further a plurality of claim limitations directed to method steps, such as method claim, without recitation of any structural elements to perform such claimed functionality.
Accordingly, appropriate correction and/or clarification are earnestly solicited.

                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664